PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,235,873
Issue Date: 19 Mar 2019
Application No. 12/490,978
Filing or 371(c) Date: 24 Jun 2009
Attorney Docket No. 81230.133US2


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on October 25, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

The undersigned attempted to contact Petitioner on November 15, 2021 and provide him with an opportunity to present a submission that would overcome the deficiencies listed below, and a call was placed to the phone number that is listed on this renewed petition.  However the call was not answered, and the line disconnected without an outgoing message; there was no opportunity to leave a voicemail.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was 

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on September 14, 2021, along with a certificate of correction, the associated fee, and the petition fee, and was dismissed via the mailing of a decision on October 13, 2021 which indicates requirement (2) of 37 C.F.R. § 1.78(c) has been satisfied and items (1) and (3) of 37 C.F.R. § 1.78(c) have not.

With this renewed petition received on October 25, 2021, items (1) and (3) of 37 C.F.R. § 1.78(c) remain unsatisfied.

Moreover, the USPTO erroneously issued a certificate of correction on October 26, 2021, despite the fact that the renewed petition received on October 25, 2021 has not been granted.

Regarding the first requirement, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an Application Data Sheet (ADS).  Consequently, Petitioner has submitted a corrected/updated ADS with this petition, to present the required reference.  However, it cannot be entered, since it fails to comply with 37 C.F.R. § 1.76(b)(5) in that it fails to list the patent numbers of three applications that have been erroneously listed as pending: see the second, third, and fourth-listed benefit claims on the third page of the corrected/updated ADS received on October 25, 2021:

Application number 10/288,727 issued as US patent number 7,831,930 on November 9, 2010;
Application number 11/340,442 issued as US patent number 7,895,532 on February 22, 2011; and, 
Application number 12/421,065 issued as US patent number 8,015,446 on September 6, 2011.

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined, and the material to be removed from Office records has been either stricken-though or placed within brackets.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which is the aforementioned updated filing receipt that was mailed in this application on August 14, 2009.

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), first, the undersigned has not located the required statement of unintentional delay in either the original or this renewed petition.  If Petitioner is in a position to do so, he may wish to consider including a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional on second renewed petition.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on October 13, 2021 indicated on pages five and six:

With this petition, Petitioner states the Applicant learned of the mistake on July 9, 2020.  Yet more than 14 months were permitted to pass before a petition pursuant to 37 C.F.R. § 1.78(c) was filed in application numbers 12/490,978 and 15/053,323 (which claims benefit to 12/490,978).

Moreover, this application was filed on June 24, 2009 and a filing receipt was mailed on July 8, 2009 which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    136
    547
    media_image2.png
    Greyscale


As set forth earlier in this decision, an updated filing receipt was mailed in this application on August 14, 2009. 

Still further, this application issued as U.S. patent number 10,235,873 on March 19, 2019, with the following printed on the second page:
	
    PNG
    media_image3.png
    115
    460
    media_image3.png
    Greyscale


Both the filing receipt and the updated filing receipt expressly state that the claim “is not consistent with PTO records.”  As such, it is not clear why the party having the right or authority to present the domestic benefit claim in the application which matured into this patent would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of the petitions in 12/490,978 and 15/053,323, more than 12 years after the mailing of the July 8, 2009 filing receipt.  This must be addressed on renewed petition.

(Emphases included)


With the renewed petition received on October 25, 2021, Petition explains the updated filing receipt that issued on August 14, 2009 was misfiled in the wrong physical file.  But this does not explain why the error was not caught when the initial filing receipt was mailed on July 8, 2009, and when the patent issued on March 19, 2019.

Any reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  Nor is a duplicate certificate of correction fee or another certificate of correction.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply